Order entered February 28, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01520-CV

                  JOHNNY WIMBREY, ET AL., Appellants

                                     V.

             WORLDVENTURES MARKETING, LLC, Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-06212-2019

                                    ORDER

      Before the Court is appellee’s February 26, 2020 unopposed motion for an

extension of time to file its brief on the merits. We GRANT the motion and

extend the time to April 8, 2020.


                                          /s/   KEN MOLBERG
                                                JUSTICE